Citation Nr: 0608927	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in August 2005, 
at which time it remanded the claim for additional 
development.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
herein with a decision as to the veteran's claim.

In a January 2003 statement, the veteran requested a hearing 
before the Board.  In February 2005, however, his 
representative submitted a statement on his behalf, 
indicating that he no longer desired to attend this hearing.  
Accordingly, the Board finds that the veteran appropriately 
withdrew this hearing request.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record, including the 
veteran's service entrance report of medical history and 
report of examination, does not indicate that the veteran had 
a preexisting heart disorder at the time of his entry into 
active duty.

3.  The competent medical evidence of record does not 
establish that any currently diagnosed heart disorder 
manifested to a compensable degree within a year after 
service discharge or is otherwise etiologically related to 
active service.



CONCLUSIONS OF LAW

1.  The presumption of soundness applies to the claim for 
entitlement to service connection for a heart disorder.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

2.  A heart disorder was not incurred in or aggravated by 
active service, and may not be presumed to be related to such 
service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a May 2003 letter from the RO to the veteran, 
provided to him prior to the initial unfavorable decision of 
record, notified him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), this 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claim consists of information and/or 
evidence his currently diagnosed heart problems are 
etiologically related to his period of active duty, or that 
these problems preexisted his entry into active service and 
permanently worsened as a result of his active service.  
Consequently, under the circumstances of this case, the Board 
finds that these notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) recently issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. 
March 3, 2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the current appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but did not provide him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disorder claimed on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
however, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a question that was not 
addressed by the agency of original jurisdiction, it must 
consider whether the veteran has been prejudiced thereby).  
In this regard, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to the appropriate 
disability rating or effective date to be assigned for an 
award of the claim are accordingly rendered moot.  

Moreover, VA also has a duty under the VCAA to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the veteran's service 
medical records are associated with the claims file, as are 
all current VA medical records identified and/or provided by 
the veteran.  

The Board notes that in connection with an April 1994 pension 
claim, the veteran noted a record of private treatment by 
practitioners at a cardiology clinic.  When the RO attempted 
to obtain his records from that facility, the facility 
responded that it needed payment of a fee for the release of 
these records.  The RO then sent the veteran a letter in July 
1984, to advise him that these records were available for a 
fee, but that the RO was unable to pay such fee to release 
the records.  (This is still the case.)  The RO told the 
veteran that if he wanted VA to consider these records in 
support of his claim, he would need to pay the fee and obtain 
the records on his own, and then submit them to the RO.  The 
veteran apparently did not obtain his records, or if he did, 
he did not provide them to the RO for review.  

As well, in his April 1994 pension application, the veteran 
reported that he was in receipt of benefits from the Social 
Security Administration (SSA).  Also, his current VA medical 
records note that he has not worked since 1993, when he had 
to retire because of physical disability.  As SSA records 
were not on file at the time of the Board's initial review of 
this case in August 2005, it then remanded the claim so that 
the RO could obtain the veteran's SSA records if possible.  
In response to VA's request for these records, however, the 
SSA reported in September 2005 that it could not provide the 
records because they had been destroyed.  Moreover, although 
the veteran received notice via the Board's remand and in a 
subsequent August 2005 letter from the Appeals Management 
Center that VA needed these records for review, the record 
reflects that he has not indicated that he has such records 
in his possession, and he had not provided them for VA 
review.  

Given the facts as stated above, the Board accordingly finds 
that VA appropriately and sufficiently assisted the veteran 
in attempting to obtain the aforementioned private and SSA 
records.      

The Board also recognizes that the RO did not afford the 
veteran a VA medical examination in support of his claim.  
The duty to assist, however, includes providing a medical 
examination or obtaining a medical opinion only when the 
evidence of record is insufficient and "when such is 
necessary to decide the claim."  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005) (emphasis added).  In this case, the 
provision of a current VA examination in order to determine 
whether a currently diagnosed heart disorder is etiologically 
related to service is not indicated by the record.  In this 
regard, the Board emphasizes, as is further discussed below, 
the absence of pre-service or in-service reports of 
complaints, clinical findings, or diagnoses pertinent to the 
heart or circulatory system, the lack of reported or 
documented ongoing treatment for the heart for over 20 years 
after service discharge, and the fact that the medical 
evidence addressing currently diagnosed heart disorders does 
not suggest an in-service onset or a causal connection to any 
incident of service.  Thus, the Board finds that a medical 
nexus opinion is not necessary for the claim.  Id.  

At this time, the veteran and his representative have not 
made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he enters into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.  

For an injury or disease to be found to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence for a claim has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, 
therefore, the preponderance of the evidence must be against 
the claim.  Id.; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and evaluation reports dated from approximately 
December 2000 to March 2003, and statements and argument 
provided by the veteran and his representative in support of 
the claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

When the veteran filed this claim for service connection in 
November 2002, he stated that he had rheumatic fever as a 
child.  He reported that he first tried to enlist in the 
service, but the service would not take him.  He then noted 
that later on, the service drafted him even though it had 
knowledge that he had this condition.  He also averred that 
as this condition existed prior to service, it was aggravated 
in service because all of the exercise and marching he had to 
do in service put extra stress on his heart.  

There is no information of record to indicate that any branch 
of the service previously denied the veteran entry into 
service.  Moreover, at the time of his August 1967 service 
entry examination, the veteran was specifically asked whether 
he had a history of, or a current problem involving, 
rheumatic fever or his heart.  In response on his August 1967 
report of medical history, the veteran denied any such 
problem.  In addition, clinical evaluation in August 1967 
resulted in only a record of normal findings pertaining to 
the veteran's chest, heart, and vascular system, and his 
PULHES profile contained a score of "1" for all categories.  
(The PULHES profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
below the level of fitness for retention in military 
service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The "P" in PULHES stands for "Physical Capacity 
and Stamina."  The remaining letters stand for "Upper 
Extremities," "Lower Extremities," "Hearing and Ears," 
"Eyes," and "Psychiatric Condition.")  The veteran again 
denied a history of or current problem with rheumatic fever 
or heart disease during in-service dental evaluations in 
November 1967 and December 1967, and on his November 1969 
report of medical history for service separation.  Finally, 
his November 1969 report of medical examination for service 
discharge revealed normal findings for the chest, heart, and 
vascular system.  

The medical evidence of record, namely VA treatment reports, 
as well as several recorded statements made by the veteran, 
indicate that he first required treatment for heart problems 
around April 1993, when he had to cease his employment as a 
construction worker.  The veteran reports that he had a 
myocardial infarction at that time.  His current VA records 
include diagnoses of atrial fibrillation since 1993, a 
history of mitral valve replacement in 1999, and right 
carotid stenosis in a stable state.  His VA records also 
reflect his reports of a long history of smoking, at a rate 
of one to three packs per day, beginning at age 16 and ending 
in 1996, as well as a family history of heart disease in his 
mother, father, and sister.  There is also mention of a 
childhood history of rheumatic fever (in both the veteran and 
his sister), as reported by the veteran, with diagnoses of 
rheumatic fever residuals of mitral valve replacement, 
introgenic anticoagulation, and atrial fibrillation, as 
recorded in a December 2002 Agent Orange examination report.       

In this case, the Board finds that the claim for service 
connection for a heart disorder is not available under any 
applicable theory of entitlement.  38 U.S.C.A. §§ 1110, 1111; 
38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309.  First, the Board 
notes that as there is no mention or finding of a heart 
problem at the time of the veteran's entry into active 
service or during service, the presumption of soundness 
applies to the claim, such that there is insufficient 
evidence of record for a determination that the veteran had a 
preexisting and active heart disorder at that time.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  While the veteran 
now states that he had rheumatic fever as a child, his prior 
statements made at several points during his period of active 
service contradict that allegation.  Moreover, current 
medical reports which  denote a history of rheumatic fever 
were apparently made in consideration of the veteran's 
current report of such history only.  As well, there are no 
recorded complaints, symptoms, diagnoses, or treatment for 
heart problems of any level of severity during service.  To 
the contrary, all recorded findings are normal.  As such, the 
Board finds that there is a lack of clear and unmistakable 
evidence to establish that a preexisting heart disorder 
permanently increased in severity in service, so as rebut the 
applicability of the presumption of soundness to this case.  
Id.  

Because the veteran is deemed sound at service entry, 
analysis of the claim on the basis of aggravation is not 
warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As to 
entitlement to service connection for a heart disorder on a 
direct basis, the Board finds that because no such heart 
disorder was recorded in service or on service discharge 
examination, and as there is no post-service record or report 
of medical treatment for any heart disorder for over 20 
years, in conjunction with a lack of any current medical 
evidence purporting to link a currently diagnosed heart 
disorder to the veteran's period of active service, it must 
deny the claim.  The Board further notes that even if the 
veteran does have a childhood history of rheumatic fever that 
caused his current heart problems, the claim for service 
connection still must fail because there is absolutely no 
record of any documented heart problem during his active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As well, 
without medical evidence of the manifestation of a heart 
disorder to a compensable degree within a year after service 
discharge, presumptive service connection for a currently 
diagnosed heart disease is also not available in this case.    
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309. 

In reaching the above conclusions, the Board notes that 
although the veteran, as a layperson, can provide statements 
as to his complaints and observable symptoms, he cannot offer 
a diagnosis or provide a medical opinion as to causation or 
the etiology of his claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence is evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  Thus, the Board may not consider any 
assertions made by the veteran that a currently diagnosed 
heart disorder is etiologically related to his period of 
active service to be competent medical evidence in support of 
this appeal.

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
in a state of relative equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


